Citation Nr: 9933559	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  93-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acne.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to June 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 1995, the Board remanded the veteran's claim to 
the RO for additional development.  The issues on appeal at 
that time were entitlement to service connection for PTSD and 
for acne.  While the case was in remand status, the RO 
granted service connection for PTSD, assigned a 10 percent 
evaluation, and confirmed and continued the denial of service 
connection for acne.  The RO also denied entitlement to 
service connection for a skin disability due to exposure to 
Agent Orange.  The veteran did not disagree with that finding 
and the Board will not address it further.  The veteran's 
representative in his September 1999 written argument has 
disagreed with the 10 percent evaluation assigned for PTSD.  
This matter is referred to the RO for additional development.  


REMAND

The veteran's service medical records show that he was 
treated on several occasions for skin lesions.  In September 
1970, he was treated for cystic lesions and questionable 
pyoderma.  In April 1973, he was seen for blisters and in 
April 1974, for lesions on his lower legs, right elbow and on 
his face.  The diagnosis was, pyoderma.  The veteran elected 
not to undergo a separation physical.  

The veteran was evaluated at a VA facility in April 1984 for 
skin complaints.  The impression was acne and folliculitis.  
In September 1995, the Board remanded the veteran's claim to 
the RO for additional development.  The veteran was scheduled 
for a dermatology examination, and the examiner was to, among 
other things, provide an opinion as to the etiology of any 
skin disorder found, including whether in was at least as 
likely as not that any skin disability found was related to 
the skin disorders treated in service or to any other 
incident of service.  The veteran was examined by VA in July 
1997, and the examiner stated that the diagnosis was: 
acneform eruption of the 1980s, specifically not felt due to 
exposure (emphasis added) while in military service.  The 
examiner explained that this was based on the fact that the 
veteran had no problems while in Vietnam and for 
approximately 12-15 years after return.  It was stated that 
the etiology was probably adult acne or possibly related to 
bacteria exposure during employment with VA.  The examiner 
also diagnosed mild acanthosis nigricans related to the 
veteran's obesity and scattered small acrochordon of the 
axilla.  The Board finds that another VA examination is 
warranted since it appears that the examiner was relating his 
opinion regarding the etiology of the veteran's skin 
disability to Agent Orange exposure and did not address the 
treatment for skin problems that the veteran received in 
service.  

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for an examination by a board certified 
dermatologist, if available, to evaluate 
the veteran's skin disability.  The RO 
should inform the veteran of the 
potential consequences of his failure to 
appear for such examination.  38 C.F.R. 
§ 3.655 (1999).  The claims file, 
including the service medical records, 
and a copy of this remand must be made 
available to the examiner for review.  
All indicated tests and studies should be 
performed.  The veteran should be 
afforded a dermatological examination, 
when his skin disability is most 
prevalent, if possible, to determine the 
nature, extent of severity, and etiology 
of any current skin disability.  Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994).  
Photographs of affected areas should be 
taken.  The examiner must be requested to 
provide an opinion as to whether it is at 
least as likely as not that any skin 
disorder(s) reported on examination 
is/are related to the treatment the 
veteran received in service for skin 
complaints.  A complete rationale for all 
opinions and conclusions expressed should 
be given.  

2.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to service 
connection for acne.


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1999).








